PURCHASE AGREEMENT

 

SILVER DISTRICT, La Paz County, Arizona




THIS PURCHASE AGREEMENT made effective September 29, 2014.




BETWEEN:

MAGELLAN GOLD CORPORATION, a Nevada company with an office at c/o Richard
Harris, 6121 Lakeside Drive, Suite 260, Reno, Nevada 89511 (the “Magellan”)

AND:

COLUMBUS SILVER (U.S.) CORPORATION, a Nevada company with an office located at
573 E. Second Street, Reno, Nevada, 89502 (the “Columbus”)

WHEREAS:




A.

The Magellan and Columbus are parties to that certain Option Agreement – Silver
District Property dated effective August 28, 2012, as amended August 15, 2013
(the “Option Agreement”, attached hereto as Schedule “A”);




B.

The parties want to terminate the Option Agreement and replace it with this
purchase agreement (the “Agreement”).




NOW THEREFORE THIS AGREEMENT WITNESSETH that for the sum of $1.00 and other good
and valuable consideration (the receipt and adequacy of which are hereby
acknowledged), and subject to the terms and conditions contained herein, the
parties covenant and agree as follows:




1.

DEFINITIONS

1.1.

Terms not Defined Herein. Capitalized terms used but not defined in this
Agreement will have the meaning(s) ascribed thereto in the Option Agreement.




2.

TERMINATION OF OPTION AGREEMENT




2.1.

This Agreement terminates, supersedes and replaces the Option Agreement
including all obligations of the parties thereunder.

3.

PURCHASE AND SALE OF INTEREST




3.1

Columbus agrees to and does hereby sell and assign to Magellan or any
wholly-owned subsidiary of Magellan, as instructed by Magellan, at the time of
the execution of this Agreement, and Magellan agrees to purchase a 100% of
Columbus ’s right, title, interest





--------------------------------------------------------------------------------

2







in and obligations thereunder in and to the Underlying Agreements and to take
ownership of 100% of Columbus’ right, title and interest in and obligations
thereunder in and to the patented and unpatented  Owned Claims, subject to the
royalties applicable thereto, including without limitation the Royalties, in
consideration for Magellan paying US$100,000 on the execution date of this
Agreement.




3.2

Upon execution of this Agreement:




(a)

Columbus and Magellan agree to do all things as may be reasonably necessary to
formally transfer Columbus’ right, title and interest in and to the Underlying
Agreements, the patented and unpatented Owned Claims, and the Royalties to
Magellan, including without limitation execution of formal transfer documents,
recording, and so forth, provided that all costs associated therewith will be
borne by Magellan. Magellan acknowledges and agrees that it will negotiate and
execute any agreements relating to the Royalties with the beneficiaries thereof
in order to assume Columbus’ obligations in connection therewith that Columbus
reasonably believes is required; and

(b)

Columbus will deliver or cause to be delivered to Magellan all available
reports, maps, drill logs, documents, assay results and any other data in its
possession respecting the Property.




4.

COVENANTS, REPRESENTATIONS AND WARRANTIES OF COLUMBUS




4.1

Columbus represents, warrants and covenants to Magellan, and acknowledges and
confirms that Magellan is relying on such covenants, representations and
warranties in entering into this Agreement, that:




(a)

it is duly organized, validly existing and in good standing under the laws of
 the  State  of  Nevada  and  that  the  execution   and  delivery  of  this
Agreement  and  the agreements  contemplated  hereby  will  not violate  or
result in the breach of the laws of any jurisdiction  applicable or pertaining
thereto or of its constituent documents;




(b)

it has full power and authority to carry on its business and to enter into this
Agreement  and any agreement  or instrument  referred  to or contemplated by
this Agreement;




(c)

neither  the  execution  and  delivery  of  this  Agreement,   nor  any  of  the
agreements referred to herein or contemplated hereby, nor the consummation of
the transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by, any agreement to which Columbus is a
party;




(d)

this Agreement constitutes a legal, valid and binding obligation of  Columbus;
and





--------------------------------------------------------------------------------

3










(e)

The Underlying Agreements are valid and enforceable in accordance with their
terms; there exist no events of default under the Underlying Agreements, are in
good standing under the laws of the jurisdiction in which it is located and are
free and clear of all claims of third parties,  liens, charges and encumbrances
other than the Royalties.







4.2

Except   as  expressly   represented,   warranted   and   covenanted   herein,
 Magellan acknowledges and agrees that Columbus  makes  no other
representations,  warranties or covenants, express or implied, with respect to
the Underlying Agreements, the Property  and  the  subject  matter  of  this
 Agreement.  Magellan acknowledges that it will not be entitled to, and does not
and will not, rely on Columbus, or its representatives or agents, as to the
condition of the Underlying Agreements and the Property except as represented
and warranted herein , and that Magellan has relied and will rely on its own due
diligence review in its decision to enter into this Agreement and to the
Underlying Agreements and the Property.  MAGELLAN ACKNOWLEDGES AND AGREES THAT,
EXCEPT AS SET OUT IN THE ABOVE REPRESENTATIONS AND WARRANTIES OF COLUMBUS, ALL
RIGHT, TITLE, OR INTEREST OPTIONED, ASSIGNED, OR SOLD HEREUNDER WILL BE
COMPLETED ON AN AS-IS BASIS.




4.3

The representations and warranties contained in this paragraph 4 are provided
for the exclusive benefit of Magellan and a breach of any one or more thereof
may be waived by Magellan in whole or in part at any time without prejudice to
its rights in respect of any other breach of the same or any other
representation or warranty; and the representations and warranties contained in
this paragraph will survive the execution hereof.







5.

COVENANTS, REPRESENTATIONS AND WARRANTIES OF

MAGELLAN




5.1

Magellan represents and warrants to Columbus as follows, and acknowledges and
confirms that Columbus is relying on such covenants, representations and
warranties in entering into this Agreement:




(a)

It has full power and authority to carry on their businesses and to enter into
this Agreement and any agreement  or instrument  referred to or contemplated by
this Agreement;




(b)

It is  duly  organized,  validly  existing  and  in  good  standing under the
laws of the State of Nevada and that the execution and delivery of this
Agreement  and the agreements  contemplated  hereby will  not  violate  or
 result  in  the  breach  of  the laws of  any  jurisdiction applicable or
pertaining thereto or of their constituent documents;




(c)

neither  the  execution  and  delivery  of  this  Agreement,  nor  any  of  the
agreements referred  to herein or contemplated hereby, nor the consummation of
 the transactions hereby contemplated conflict with,





--------------------------------------------------------------------------------

4







result in the breach of or accelerate the performance required by, any agreement
to which Magellan is a party; and




(d)

this Agreement constitutes a legal, valid and binding obligation of Magellan.







5.2.

The representations and warranties contained in this paragraph 5 are provided
for the exclusive benefit of Columbus and a breach of any one or more thereof
may be waived by the Columbus in whole or in part at any time without prejudice
to their rights in respect of any other breach of the same or any other
representation or warranty; and the representations and warranties contained in
this paragraph will survive the execution hereof.







6.

CONDITION PRECEDENT




6. 1

This Agreement is subject to the approval of the TSX Venture Exchange, if
applicable.







7.

GENERAL




7.1

This Agreement will supersede and replace any other agreement or arrangement,
including, without limitation, the Option Agreement, whether oral or written,
heretofore existing between the parties in respect of the subject matter of this
Agreement.




7.2

No consent or waiver expressed or implied by either party in respect of any
breach or default by the other in the performance of such other of its
obligations hereunder will be deemed or construed to be either consent to or a
waiver of any other breach or default.




7.3

The parties will promptly execute or cause to be executed all documents, deeds,
conveyances and other instruments of further assurance which may be reasonably
necessary or advisable to carry out fully the intent of this Agreement or to
record wherever appropriate the respective interests from time to time of the
parties.




7.4

This Agreement will enure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns.




7.5

This Agreement will be construed in accordance with the laws of Nevada.




7.6

All sums of money referred to herein are expressed in US Dollars.




7.7

The headings appearing in this Agreement are for general information and
reference only and this Agreement will not be construed by reference to such
headings.




7.8

Nothing herein will constitute or be taken to constitute the Parties as partners
or create any fiduciary relationship between them provided, however, that this
qualification will not limit the express duty of each Party to act toward the
other Party at all times in good faith with respect to all their obligations
under this Agreement.








--------------------------------------------------------------------------------

5







7.9

No modification, alteration or waiver of the terms herein contained will be
binding unless the same is in writing, dated subsequently hereto, and fully
executed by the Parties.




7.10

This Agreement may be executed in one or more counterparts and by facsimile
transmission or other digital means.




7.11

Time is of the essence hereof.




IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered as at the day and year first above written.







COLUMBUS SILVER (U.S.) CORPORATION,

a Nevada corporation







By ___/s/ Robert Giustra

Robert Giustra, President







MAGELLAN GOLD CORPORATION   a Nevada corporation







By __/s/ John Power

     John Power, President

 

 





--------------------------------------------------------------------------------

SCHEDULE “A”



